Title: To George Washington from Brigadier General Charles Scott, 2 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [near White Plains] 2d Sept. 1778
          
          I am Sorry to inform You that I have not been able to get any Intelligence worth Your
            attention since The Rect of Your Instructions. Colo.
            Butler returnd last evning who tells me it is next to an impossability to get a proper
            person to go on long Island, I Have Still out Colo. Grayham & Capt. Levengsworth
            I hope they may bring somthing. Inclosd Your Excellency will Receive a Paper of the
            29th. I am Your Excellencys Obt Servt
          
            Chs Scott
          
        